Citation Nr: 0818119	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 14, 2003 
for the grant of a 20 percent evaluation for residuals of a 
right ankle fracture with residual exostosis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted a 20 percent evaluation for 
service-connected residuals of a right ankle fracture with 
residual exostosis effective May 14, 2003.  


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for 
residuals of a right ankle fracture with residual exostosis 
was received on March 7, 1996.  

2.  In June 2004, pursuant to a June 2004 Board decision, the 
RO granted a 20 percent evaluation for residuals of a right 
ankle fracture with residual exostosis. The RO assigned an 
effective of May 14, 2003.

3.  There is no medical evidence showing that the veteran's 
residuals of a right ankle fracture with residual exostosis 
warranted a 20 percent evaluation at any time between March 
7, 1995 and May 14, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 14, 2003 
for the grant of a 20 percent evaluation for residuals of a 
right ankle fracture with residual exostosis have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Earlier effective date

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to the effective date of an award of increased 
compensation is that the effective date of the award "shall 
not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase, or date entitlement arose.  38 U.S.C.A. 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

Service connection for residuals of a right ankle fracture 
was established with a noncompensable evaluation effective 
November 13, 1968.  See April 1969 rating decision.  The 
rating was subsequently increased to 10 percent, effective 
May 18, 1992.  See November 1993 rating decision.  The 
veteran filed a claim for increased rating in April 1994, but 
the RO continued the 10 percent evaluation in a September 
1995 rating decision.  The veteran was notified of this 
decision by letter dated September 23, 1995; he filed a 
notice of disagreement (NOD) and the RO issued a statement of 
the case (SOC), but he did not file a timely appeal and this 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

The veteran filed a claim for increased rating that was 
received by the RO on March 7, 1996.  See VA Form 21-4138.  
The RO continued the 10 percent evaluation assigned for 
service-connected residuals of a right ankle fracture with 
residual exostosis in a September 1996 rating decision, which 
the veteran appealed.  See October 1996 NOD; VA Form 9 
received January 1997.  In a June 2004 decision, the Board 
determined that the veteran was entitled to a 20 percent 
evaluation for his ankle disability.  The RO thereafter 
implemented the 20 percent evaluation and assigned an 
effective date of May 14, 2003, the date on which it found 
the evidence supported the assignment of a 20 percent rating.  
See June 2004 rating decision.  

The veteran contends that he is entitled to an effective date 
earlier than May 14, 2003 for the assignment of the 20 
percent evaluation.  He asserts that his claim for increase 
was filed in 1996 and there is medical evidence from this 
period of time that shows his disability had worsened.  See 
January 2005 NOD.  

The veteran also points to the April 1994 request for 
increased rating and asks for retroactive benefits to the 
date of the original claim.  See VA Form 9 received October 
2005.  As discussed above, however, the April 1994 claim for 
increase was denied by a September 1995 rating decision.  
Although the veteran did file a NOD regarding this rating 
decision, and a SOC was issued by the RO, he did not file a 
timely appeal.  The Board notes that the statement received 
on March 7, 1996 cannot be considered a substantive appeal, 
as it did not indicate any desire to perfect an appeal.  See 
38 C.F.R. § 20.202 (2007).  Rather, the veteran requested 
review of additional evidence showing that his condition had 
worsened.  Based on the foregoing, the Board finds that this 
contention has no merit, as the September 1995 rating 
decision became final when he failed to perfect an appeal.  

Based on the evidence as discussed above, the date of the 
veteran's claim for an increased evaluation for service-
connected residuals of a right ankle fracture with residual 
exostosis is March 7, 1996.  The Board must now ascertain 
when the increase in disability occurred.  As the earliest 
date of the veteran's increased rating claim is March 7, 
1996, he could be granted an effective date as early as March 
7, 1995, if it were factually ascertainable that an increase 
in disability had occurred within that year.  See 38 C.F.R. § 
3.400(o)(2); Harper, 10 Vet. App. at 126.  

The veteran's residuals of a right ankle fracture with 
residual exostosis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under this diagnostic code, a 20 
percent rating is warranted where there is marked limitation 
of motion of the ankle.  Normal range of motion for the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Board notes that the claims folder contains medical 
evidence dated prior to March 7, 1995, to include a July 1994 
VA compensation and pension (C&P) examination report.  As 
March 7, 1995 is the earliest date on which an effective date 
could be assigned, however, any evidence dated prior to March 
7, 1995 will not be considered in this decision.  The Board 
also notes that there are several records that are illegible.  
See e.g. January 1996 record from Dr. Román; progress notes 
dated June 2000 to April 2001; records from Dr. Torres.

The veteran was seen with a swollen right ankle in May 1996.  
Much of this record is hard to read, but it appears that the 
veteran had pain to palpation on the lateral aspect of his 
right ankle.  The diagnostic impression was right ankle 
sprain.  He was seen with a provisional diagnosis of post-
traumatic instability, right ankle, in July 1996.  The 
examining physician noted that the veteran limped with a slow 
gait, had swelling of his right ankle, and that there was 
limitation of motion in all planes, though range of motion 
measurements were not provided.  It was also noted that x-
rays were negative.  The veteran was assessed with right 
ankle sprain with chronic instability.  In August 1996, the 
veteran complained of pain and a tingling sensation in his 
right ankle with some instability when walking.  There was no 
right malleolus tenderness, active range of motion (AROM) was 
within normal limits (WNL) and strength was noted at 90 
degrees of dorsiflexion and 80 degrees of plantar flexion.  
In October 1996, the veteran was noted to have functional 
strength in his right ankle joint with full AROM and no 
tenderness to palpation.  See records from outpatient clinic 
in Ponce.  

The veteran was seen at the Ponce outpatient clinic on 
several other occasions with complaints involving his right 
ankle.  Though limitation of motion/movement was noted, as 
was pain with movement, no range of motion measurements were 
provided.  See records from VA outpatient clinic in Ponce 
dated July 1996 (2), October 1996, June 1997, February 1999 
and June 1999 (2).  

The veteran underwent a VA C&P joints examination in May 
1999, at which time he reported moderate right ankle pain on 
the lateral aspect and upon running with radiation to the 
posterior heel.  No other symptomatology was reported with 
respect to the right ankle.  His treatment included Naprosyn 
with good pain control while on the medication and no side 
effects.  Regarding flare-ups, it was noted that the veteran 
had four evaluations in the last year at primary care clinics 
and was treated with medications.  Precipitating factors 
included lifting heavy objects and driving a standard gear 
car.  Alleviating factors included medications and cold 
packs.  It was noted that the veteran did not need to use 
crutches, braces, a cane, or corrective shoes to walk, that 
there was no history of surgery, no episodes of dislocation 
or recurrent subluxation, and no constitutional symptoms for 
inflammatory arthritis.  

Physical examination revealed dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  There was no objective 
evidence of painful motion in the range of motion measured 
and no redness, heat, instability, weakness, tenderness to 
palpation on the right ankle, or guarding of movement, though 
a 1 cm edema was noted.  The veteran did have a palpable 
small exostosis deformity on the right lateral malleolus, not 
tender to palpation, and mild edema.  There was no 
crepitation, ankylosis, or leg discrepancy and the veteran 
was found to have a normal gait cycle.  The veteran was 
diagnosed with right ankle fracture and bony exostosis right 
lateral aspect of the distal tibia by x-rays of the right 
ankle in May 1993.

A December 1999 magnetic resonance imaging (MRI) report of 
the right ankle revealed impressive peroneal tenosynovitis 
with findings highly suggestive of an associated peroneus 
brevis split syndrome (peroneus brevis tendon just below the 
level of the lateral malleolus was markedly attenuated with 
what was felt to be at least a type II tear); fluid filled 
gap at expected location of anterior talofibular ligament 
indicating; sinus tarsi syndrome; focal fluid accumulation 
along the anterolateral aspect of ankle joint most likely 
representing focal edema; diffuse subcutaneous edema 
throughout ankle joint; extensive synovitis at the tibiotalar 
joint; small calcaneal focal lesion suggestive of a cyst; and 
minute talar dome subchondral bony defect along its 
posteromedial aspects.  See imaging report.  

A March 2000 three phase bone scan of the veteran's right 
ankle was performed as a result of recent swelling, post-
trauma, and MRI with small calcaneal lesions suggestive of 
cyst.  The impression made was hyperemic reaction on the 
right ankle lesion, but no osteogenic bone lesions were 
identified on the region of the right calcaneal bone.  See 
id.  

X-rays taken of the right ankle in May 2000 showed the bone 
density to be normal without fractures, dislocations, or bony 
lesions.  There was soft tissue swelling around the ankle 
joint, particularly over the lateral malleolus, and spurs 
were seen at the Achillean and plantar tubercles.  There was 
also calcification at the plantar fascia and a tug lesion at 
the lateral aspect of the distal tibial metadiaphysis.  The 
impression was of ankle soft tissue swelling; calcaneal 
spurs; and plantar fascia calcific tendinosis.  See id.  

The record reflects that the veteran had surgery on his right 
ankle in June 2000 for repair of the peroneal tendon.  See 
record from Hospital Damas.  As a result, he was assigned a 
temporary total rating pursuant to 38 C.F.R. § 4.30, 
effective June 21, 2000; the normal schedular rating resumed 
August 1, 2000.  See February 2002 rating decision.  

The veteran underwent another VA C&P joints examination in 
March 2002, at which time he reported the June 2000 surgery.  
The veteran complained of frequent swelling associated with 
walking at work, occasional locking, and cracking sounds, but 
indicated that he was able to walk without pain if he used 
Naproxen.  The veteran indicated that he took this medication 
approximately three times per week, which was the same 
frequency as he indicated experiencing moderate pain.  He 
reported that pain increased with cold rainy weather, 
precipitating factors included walking and climbing stairs, 
and alleviating factors were Naproxen.  It was noted that 
there were no dislocations of the ankle and that the veteran 
was independent in activities of daily living.

Physical examination revealed dorsiflexion to 15 degrees, 
plantar flexion to 40 degrees, inversion to 20 degrees, and 
eversion to 10 degrees.  Manual strength testing was 5/5 of 
all planes of motion.  There was tenderness to palpation of 
the lateral malleolus and lateral bone, but no swelling.  
Anterior posterior drawer test and talar tilt test were both 
negative and the veteran was found to have equal step 
strength and normal cadence.  No assistive devices were 
needed.  The veteran was diagnosed with residuals of ankle 
fracture with bone exostosis and history of peroneal tendon 
repair.

The veteran underwent another VA C&P joints examination in 
May 2003, at which time he reported that the right ankle 
swelling had decreased since surgery.  He reported constant 
right ankle pain, decreased control of the right ankle 
whenever he walked on uneven surface, and crepitation and 
instability.  The veteran indicated that he continued to use 
Naprosyn, that precipitating factors were daily pain and 
walking, and alleviating factors included sitting with his 
legs elevated.  It was noted that he used an ankle-foot 
orthosis daily, and a one point cane on an as needed basis.  
The veteran denied any episodes of dislocation or recurrent 
subluxation, and there were no constitutional symptoms of 
inflammatory arthritis noted.

With respect to the effects of the right ankle disorder on 
the veteran's usual occupation and daily activities, it was 
noted that he worked as a janitor at a University, during 
which he had daily pain, flare-ups secondary to the amount of 
walking he had to do at his job.  He also reported that he 
was unable to control the gasoline and brake pedal to drive 
and, therefore, was unable to drive his car using his right 
foot for gas or for brake.  In addition, the veteran 
indicated that he was unable to walk on uneven surfaces and 
that he had a high risk of falling secondary to instability 
in his right ankle.

Physical examination revealed dorsiflexion to 7 degrees; 
plantar flexion to 31 degrees; eversion to 7 degrees; and 
inversion to 23 degrees.  Manual muscle test was 4.5/5 of 
eversion and it was noted that the veteran resisted eversion 
of his right ankle due to pain, that he had weakness of the 
right ankle evertors, that he had swelling and tenderness to 
palpation at the lateral malleolus, and that there was 
crepitation of the right ankle.  The veteran was reported as 
ambulating with a right lower extremity limp when not using 
assistive devices.  There was no ankylosis and x-rays were 
noted to show narrowing of the ankle joint space (mostly 
medial aspect), but no acute fracture or dislocations.  The 
veteran was diagnosed with right ankle fracture with bone 
exostosis, status-post peroneal tendon repair, and ankle 
degenerative joint disease.

During an August 2003 VA C&P general medical examination, the 
veteran complained, in pertinent part, of edema and numbness 
of the extremities, and right ankle pain.  On examination, 
his gait was found to be normal and a plastic splint on the 
right ankle with right peroneal tendon repair, well-healed, 
and degenerative joint disease of the right ankle, were 
noted.  There was no swelling, effusion or muscular atrophy, 
and no mechanical aid was used or needed.  Tenderness in the 
right ankle joint was noted, as were x-rays showing narrowing 
of the joint space, but no acute fracture or dislocation.  
The veteran was diagnosed, in pertinent part, with 
degenerative joint disease of the right ankle and right 
peroneal tendon repair, well-healed surgical scar, with use 
of a plastic orthopedic splint in the right ankle.  

During an August 2003 VA C&P aid and attendance examination, 
it was noted, among other things, that the veteran did not 
require an attendant to report for the examination, that he 
was not wheelchair ridden, and that he was independent to all 
his daily living needs.  His complaints included edema of the 
extremities, right ankle pain, and polyphagia and numbness of 
the extremities.  It was noted that he walked for exercise in 
the morning, cleaned the garden in front of the house, went 
to stores and the supermarket, and was active in the house.  
Physical examination revealed that the veteran used a plastic 
splint on the right ankle but had satisfactory 
musculoskeletal function, coordination and sensory, and that 
he had normal range of motion, flexion and extension.  There 
was mild limitation in the flexion and extension of the right 
foot, but no limitation of motion, muscular atrophy, 
contraction, or weakness.  Coordination was satisfactory and 
balance and propulsion were normal.  With respect to 
ambulation, it was noted that he had normal locomotion, was 
able to walk without the assistance of another person, that 
no mechanical aid was used or needed, and that he was able to 
leave the home at any time.  In pertinent part, diagnoses 
included degenerative joint disease of the right ankle and 
right peroneal tendon tear repair, well healed using plastic 
orthopedic splint.  

The evidence of record dated between March 7, 1995 and May 
14, 2003 does not contain evidence of marked limitation of 
motion of the veteran's right ankle.  As noted above, normal 
range of motion for the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Also as noted above, many of the treatment records 
during this period of time do not contain range of motion 
measurements, though the veteran was noted to have limitation 
of motion.  The records that do contain such measurements 
report 90 degrees of dorsiflexion and 80 degrees of plantar 
flexion in August 1996, full active range of motion in 
October 1996, dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees in May 1999, and dorsiflexion to 15 degrees and 
plantar flexion to 40 degrees in March 2002.  See records 
from VA outpatient clinic in Ponce; VA examination reports.  

Based on the normal range of motion measurements for the 
ankle, it was not until March 2002 that the veteran exhibited 
any limitation of dorsiflexion or plantar flexion.  
Furthermore, he only exhibited a slight loss of five degrees 
for both ranges on this occasion.  During the VA C&P joints 
examination conducted on May 14, 2003, however, the veteran 
truly exhibited marked limitation of motion, namely 
dorsiflexion to 7 degrees and plantar flexion to 31 degrees.  

The Board has also considered whether the veteran met the 
criteria for an increased rating prior to May 14, 2003 on the 
basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  While the Board notes that the veteran 
occasionally exhibited pain on movement during range of 
motion testing and has considered the effects of pain, the 
veteran exhibited functional strength with full active range 
of motion in October 1996, see outpatient clinic record, 
there was no objective evidence of painful motion, 
instability, weakness or guarding of movement during the May 
1999 VA examination, and the slight limitation of motion 
exhibited by the veteran during range of motion testing in 
March 2002 does not meet the requirements for the next higher 
rating.  See May 1999 and March 2002 VA examination reports.  
Moreover, it was not until the May 2003 VA examination that 
the veteran reported any limitation of function.  As such, 
there is no evidence prior to May 14, 2003 to support a 
higher rating on the basis of limitation of function due to 
pain.  

For the reasons outlined above, the evidence of record does 
not support the assignment of a 20 percent evaluation for 
service-connected residuals of a right ankle fracture with 
residual exostosis prior to May 14, 2003.  Therefore, the 
veteran is not entitled to an earlier effective date and the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the disability 
rating and effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been obtained and he was afforded several VA examinations.  
The Board does not find that there is any outstanding 
evidence that should be associated with the claims folder 
and, therefore, no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date earlier than May 14, 2003 for the grant of 
a 20 percent evaluation for residuals of a right ankle 
fracture with residual exostosis is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


